   Case: 1:17-cv-08785 Document #: 14 Filed: 03/02/21 Page 1 of 28 PageID #:85



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


UNITED STATES OF AMERICA,

                       Plaintiff,
                                                    Case No. 17 C 8785
           v.
                                               Judge Harry D. Leinenweber
RASHID BOUNDS,

                      Defendants.



                      MEMORANDUM OPINION AND ORDER

     Defendant     Rashid    Bounds    moves   to    vacate,   set    aside,     or

otherwise correct his sentence pursuant to 28 U.S.C. § 2255. (Civ.

Dkt. No. 8). For the reasons stated herein, the Court denies the

motion. The Court finds that a certificate of appealability is not

warranted.

                               I.     BACKGROUND

     Defendant     Rashid     Bounds     challenges      his   2013    criminal

conviction for conspiracy to possess with the intent to distribute

controlled substances. United States v. Penson et al., 12-CR-00589

(N.D. Ill. 2012) (Castillo, J.) For ease of reference, citations

to “Dkt. No.” correspond to the docket for Bounds’ criminal trial

and citations to “Civ. Dkt. No.” refer to the docket for the

instant action.
   Case: 1:17-cv-08785 Document #: 14 Filed: 03/02/21 Page 2 of 28 PageID #:86



       In February 2011, Bounds was indicted on a single count of

conspiring to possess with intent to distribute one kilogram or

more of a mixture and substance containing a detectable amount of

heroin in violation of 21 U.S.C. §§ 841(a)(1), 846. (Indict. at 1,

Dkt. No. 4.) The charged conduct covered the period from November

2007   to   March   2008   and   involved     Bounds   and   three   named       co-

defendants. (Id.) Several additional co-conspirators were charged

in separate indictments. (Resp. at 1, Civ. Dkt. No. 11.) In May

2013 a jury convicted Bounds on the single count in the indictment.

(Jury Verdict at 1, Dkt. No. 176.) In December 2013, Judge Rubén

Castillo sentenced Bounds to 216 months incarceration. (J. at 1,

Dkt. No. 225.)

                                 A.   Pre-Trial

       The single count in Bounds’ indictment carried a ten-year

statutory mandatory minimum sentence. 21 U.S.C. §§ 841(b)(1)(A),

846. Under the 2013 version of the Controlled Substances Act,

Bounds’ statutory mandatory minimum could be increased to twenty

years if his conviction occurred “after a prior conviction for a

felony drug offense [became] final.” Id. § 841(b)(1)(A) (2012)

(amended 2018). The statute defined “felony drug offense” as an

“offense that is punishable by imprisonment for more than one year

under any law of the United States or of a State or foreign country

that prohibits or restricts conduct relating to narcotic drugs,



                                      - 2 -
   Case: 1:17-cv-08785 Document #: 14 Filed: 03/02/21 Page 3 of 28 PageID #:87



marihuana,    anabolic      steroids,      or    depressant      or    stimulant

substances.” Id. § 802 (2012) (amended 2014). In order to subject

Bounds to the increased mandatory minimum, before trial or the

entry of a plea agreement the Government was required to file an

“851 Notice,” which is a document “stating in writing the previous

convictions to be relied upon.” Id. § 851(a)(1).

     In January 2013, the Government filed an 851 Notice as to

Bounds. (851 Notice, Dkt. No. 93.) The notice listed three prior

convictions: (1) a 2005 conviction for possession of a controlled

substance    in   violation    of   720   ILCS    570/402(c);        (2)   a   2006

conviction    for   the   manufacture      or   delivery    of   a    controlled

substance in violation of 720 ILCS 570/407(b)(]1); and (3) a 2006

conviction    for   the   manufacture      or   delivery    of   a    controlled

substance in violation of 720 ILCS 570/401(d). (Id. at 1–2.)

     In April 2013, Bounds filed a response to the 851 Notice.

(851 Resp., Dkt. No. 141.) The 851 response argued, inter alia,

that the underlying convictions listed in the notice were not

qualifying convictions under Section 851. (Id. at 2.) Bounds also

alleged that the Section 851 procedures “are unconstitutional in

that such prior convictions are elements of the offense which must

be identified in an indictment, must be presented to the jury, and

must be proved to the jury beyond a reasonable doubt.” (Id.)




                                     - 3 -
      Case: 1:17-cv-08785 Document #: 14 Filed: 03/02/21 Page 4 of 28 PageID #:88



Because the 851 Notice only applies if Bounds is sentenced, the

trial court did not immediately rule on the objections.

        Before proceeding to trial, the Government offered Bounds a

plea agreement. (Draft Plea, Resp., Ex. B., Civ. Dkt. No. 11-2.)

Under the terms of the proposed plea agreement, Bounds would plead

guilty to the single count of conspiracy to possess with intent to

distribute       one   kilogram       or   more    of   a     mixture   and    substance

containing heroin in violation of 21 U.S.C. §§ 841(a)(1), 846.

(Id.     at   2.)   The    factual     basis      for   the    draft    plea   agreement

estimated that Bounds “distributed or assisted in distributing

. .     . approximately 7 kilograms” of heroin. (Id. at 6.)

        The draft plea agreement set forth a proposed Sentencing

Guidelines calculation, based on the November 2012 Guidelines

Manual. (Id. at 7.) The Government anticipated a total offense

level of 36, which included a two-point reduction for acceptance

of responsibility and a one-point reduction for timely entry of

plea     agreement.       (Id.   ¶¶   9(b),    9(d).)       The   Government     further

estimated a criminal history category of III, resulting in an

anticipated Sentencing Guidelines range of 235 to 293 months. (Id.

¶¶ 9(c)–(d).)

        Finally, under the terms of the draft plea, the Government

agreed to dismiss the previously filed 851 Notice. (Id. ¶ 13.)




                                           - 4 -
   Case: 1:17-cv-08785 Document #: 14 Filed: 03/02/21 Page 5 of 28 PageID #:89



Bounds did not accept this plea agreement and instead proceeded to

trial in May 2013.

               B.   The Government’s Fingerprint Expert

     Bounds’ attorney filed various pre-trial motions, including

a motion to bar testimony from the Government’s fingerprint expert,

Joseph Ambrozich. (Expert Mot. at 4–5, Dkt. No. 136.) The motion

argued that “the opinion anticipated to be rendered at trial is

not adequately set forth in the report to meet the requirements of

Rule 702 and Rule 16(g).” (Id. at 5–6.) Specifically, Ambrozich

failed to “indicate the number of points that matched between the

known print and the subject print that formed the basis for his

opinion that there was a match.” (Id. at 7–8.) Bounds argued that

because of this omission, the Ambrozich report “does not state the

reason for his conclusion that there is a [fingerprint] match.”

(Id. at 8.) The trial court denied Bounds’ motion, concluding the

expert disclosure was “sufficient under Rule 16” and that the

“expert will be subject to cross-examination by capable defense

counsel.” (5/8/13 Tr. at 4, Dkt. No. 269.)

                      C.   Government’s Case in Chief

     In May 2013, Bounds proceeded to a jury trial alongside co-

conspirator Christopher Saunders. The two other co-conspirators

named in Bounds’ indictment, Joenathan Penson and Terrence Penson,




                                     - 5 -
   Case: 1:17-cv-08785 Document #: 14 Filed: 03/02/21 Page 6 of 28 PageID #:90



entered plea agreements. (T. Penson Plea, Dkt. No. 151; J. Penson

Plea, Dkt. No. 157.)

     In its case in chief, the Government called as witnesses

Joenathan Penson (5/14/13 Tr. at 264–95, Dkt. No. 255; 5/15/13 Tr.

at 301–421, Dkt. No. 256), Mokece Lee (5/14/13 Tr. at 74–247) and

James Brown (5/15/13 Tr. at 422–84). Penson, Lee, and Brown each

admitted to participating in a conspiracy to distribute heroin

with Bounds. (See, e.g., 5/14/13 Tr. at 123–24, 283; 5/15/13 Tr.

at 433–34.) The witnesses also identified an apartment building

known as the “Up Top” which was used to mix raw heroin with Dormin,

a sleeping pill, and then package the end product for sale. (See,

e.g., 5/14/13 Tr. at 97–98, 293; 5/15/13 Tr. at 436–38.) The co-

conspirators also provided testimony regarding the specific Dormin

to heroin ratio in the mixtures created at the “Up Top”—13 grams

of Dormin with 5 grams of heroin. (See, e.g., 5/14/13 Tr. at 98,

274; 5/15/13 Tr. at 430.)

     In addition to the co-conspirator testimony, the Government

introduced surveillance photos showing Bounds entering and exiting

the “Up Top” during the relevant period. (See, e.g., 5/14/13 Tr.

at 146–48.) The Government also introduced byproducts of heroin

mixing   recovered    from    the   trash    cans   outside    the   “Up   Top,”

including empty Dormin bottles, red plastic capsules, aluminum

foil containers, and plastic baggies. (See, e.g., 5/13/13 Tr. at



                                     - 6 -
   Case: 1:17-cv-08785 Document #: 14 Filed: 03/02/21 Page 7 of 28 PageID #:91



12–13, Dkt. No. 254.) Finally, the Government offered forensic

testimony that the trash from outside the “Up Top” tested positive

for “trace amounts of heroin and diphenhydramine” (the active

ingredient    in   Dormin)      and   included    latent   fingerprints      that

matched Bounds. (See, e.g., 5/15/13 Tr. at 503–04; 5/16/13 Tr. at

574–75, Dkt. No. 257.)

                           D.    The Jury Verdict

     Evidence      concluded    on    May   16,   2013   and   the   jury   began

deliberations the next day. (5/16/13 Minute Entry, Dkt. No. 170.)

The parties previously agreed to a special verdict form. The form

instructed jurors that if Bounds was found “guilty of the charged

offense . . . then you must find the type and amount of controlled

substances involved in the offense.” (Proposed Verdict Form at 3,

Dkt. No. 167.) The special verdict form provided three options:

(1) 1000 grams or more of mixtures containing heroin; (2) at least

100 grams of mixtures containing heroin but less than 1000 grams;

and (3) a detectable amount but less than 100 grams of mixtures

containing heroin. (Id. at 4.) Jurors were instructed to “select

one line only.” (Id.)

     The jury returned a guilty verdict the same day it began

deliberations, May 17, 2013. (Jury Verdict at 1.) On the special

verdict form the jurors selected the second option, finding Bounds’

offense involved at least 100 grams but less than 1000 grams of



                                      - 7 -
   Case: 1:17-cv-08785 Document #: 14 Filed: 03/02/21 Page 8 of 28 PageID #:92



mixture containing heroin. (Pre-Sentence Rep. (“PSR”) at 29, Dkt.

No. 205.)

                               E.   Post-Trial

     The jury’s special verdict altered the statutory mandatory

minimum applicable to Bounds. The Government indicted Bounds for

a conspiracy involving more than one kilogram of heroin, under

Section 841(b)(1)(A). (Indict. at 1). This charge carried a ten-

year mandatory minimum. 21 U.S.C. § 841(b)(1)(A). The jury’s

special verdict, however, convicted Bounds for an offense with a

controlled substance weight of less than one kilogram but more

than 100 grams. (PSR at 29.) This conduct is covered by Section

841(b)(1)(B), which carried a mandatory minimum of five years,

instead     of   ten.   21    U.S.C.     §     841(b)(1)(B).     Under   Section

841(b)(1)(B),     if    the   trial      court    deemed   the     Government’s

previously-filed 851 Notice valid, Bounds’ mandatory minimum would

increase to ten years. Id.

     On June 26, 2013, Bounds filed a joint motion for a new trial

(New Trial Mot., Dkt. No. 182.) The motion for a new trial renewed

Bounds’ prior challenges to the fingerprint expert and the 851

Notice. (Id. at 4, 6–11.) Bounds also contended that, under the

Supreme Court’s recent decision in Alleyne v. United States, the

parties must submit to the jury any fact affecting a defendant’s

mandatory minimum sentence. (Id. (citing Alleyne v. United States,



                                       - 8 -
   Case: 1:17-cv-08785 Document #: 14 Filed: 03/02/21 Page 9 of 28 PageID #:93



570 U.S. 99, 103 (2013).) Bounds argued that because the Government

did not submit his prior convictions to the jury, the pre-trial

851 Notice was ineffective. (Id. at 1.)

     One month later, on July 25, 2013, the trial court denied the

motion for a new trial. The trial court concluded that Bounds and

his co-defendant “were not unfairly prejudiced by an inadequate

fingerprint expert disclosure.” (Post-Trial Order at 1, Dkt. No.

196.) The trial court also stated that it would abide by the

Alleyne decision and the statutory mandatory minimum of five years

would apply. (Id.) The order made no reference to the Government’s

previously-filed 851 Notice. (Id.)

                               F.   Sentencing

     On August 29, 2013 Probation filed Bounds’ PSR and sentencing

recommendation. (PSR; Sent’g Rec., Dkt. No. 206.) The PSR reported

that Bounds was subject to a ten-year mandatory minimum sentence.

(PSR at 19.) Probation acknowledged that the jury’s special verdict

found Bounds responsible for at least 100 grams but not more than

1000 grams of heroin, which carried a five-year mandatory minimum.

(Id. at 29.) According to Probation, however, the Government’s 851

Notice increased the mandatory minimum sentence to ten years. (Id.)

     The PSR also calculated Bounds’ sentencing guidelines range.

Probation reported a base level offense of 36, concluding that the

conspiracy involved at least 10 kilograms of heroin. (Id. at 7.)



                                     - 9 -
  Case: 1:17-cv-08785 Document #: 14 Filed: 03/02/21 Page 10 of 28 PageID #:94



The   PSR   also   applied    a     three-point   enhancement     for   Bounds’

supervisory role in the heroin conspiracy, resulting in a total

offense level of 39. (Id. at 8.) Based on Bounds’ criminal history

category    of   III,   the   PSR    calculated   a   sentencing    guidelines

advisory range of 324 to 405 months. (Id. at 19.) Probation

ultimately recommend a below guidelines sentence of 216 months

incarceration. (Sent’g Rec. at 1.)

      On September 25, 2013, Bounds filed a sentencing memorandum,

challenging aspects of the PSR and offering his own sentencing

recommendation. (Sent’g Mem., Dkt. No. 210.) In his sentencing

memorandum, Bounds acknowledged that the Government is subject to

a lower burden of proof at sentencing, and the trial court has the

authority to consider evidence regarding drug weights at that lower

standard of proof. (Id. at 5.) Even so, Bounds argued, the trial

court should not consider a base level offense predicated on a

drug weight higher than the jury’s special verdict. (Id. at 1–2,

5–6.) Instead, Bounds argued for a base level offense of 26, based

on a drug weight of at least 100 grams but less than 400 grams.

(Id. at 6.) Bounds also disputed the three-point enhancement for

his leadership role in the conspiracy and urged the court to adopt

a total offense level of 26. (Id.)

      The sentencing memo also objected to the PSR’s application of

a ten-year mandatory minimum. (Id. at 5.) Bounds renewed his prior



                                      - 10 -
  Case: 1:17-cv-08785 Document #: 14 Filed: 03/02/21 Page 11 of 28 PageID #:95



Alleyne argument and pointed out that the court already ruled that

Alleyne limited the mandatory minimum to 5 years. (Id.) Bounds

ultimately   asked   the     court   for   a   sentence    at   this   mandatory

minimum—60 months imprisonment. (Id. at 7.)

       At sentencing, the trial court addressed Bounds’ 851 Notice

for the first time. The trial court determined the 851 Notice was

valid and as a result Bounds was subject to the enhanced mandatory

minimum sentence of 10 years. (12/17/13 Tr. at 35–36, Dkt. No.

258.) In calculating the applicable guidelines range, the trial

court found by a preponderance of evidence that Bounds was involved

in a conspiracy involving at least 3 kilograms but not more than

10 kilograms of heroin. (Id. at 24.) This conclusion resulted in

a base level offense of 34. (Id. at 25.) The trial court also

applied the three-point enhancement for Bounds’ leadership role in

the conspiracy, resulting in a total offense level of 37 and

guidelines range of 262 to 327 months imprisonment. (Id. at 30,

40.)   The   trial   court    ultimately       sentenced   Bounds      below   the

applicable guidelines range, following Probation’s recommendation

and sentencing Bounds to 216 months imprisonment. (Id. at 102.)

Following amendments to the sentencing guidelines and pursuant to

18 U.S.C. § 3582, the trial court lowered Bounds sentence to 210

months in January 2017. (Reduct. Order, Dkt. No. 322.)




                                     - 11 -
  Case: 1:17-cv-08785 Document #: 14 Filed: 03/02/21 Page 12 of 28 PageID #:96



               G.    Bounds’ Appeal to the Seventh Circuit

     After sentencing, Bounds filed a direct appeal, and the

Seventh   Circuit       affirmed      his    conviction.       United      States     v.

Saunders, 826 F.3d 363 (7th Cir. 2016). On appeal, Bounds raised

four arguments, three of which are relevant to the instant habeas

action. The first argument challenged the admissibility of the

Government’s        fingerprint      expert,    and    the     second      and    third

challenged the trial court’s drug weight findings at sentencing.

     First, Bounds argued that “the [trial] court abused its

discretion     in    admitting       the    Government’s      fingerprint        expert

testimony without requiring the Government to disclose the bases

and reasons for the expert’s opinions.” Id. at 368. The Seventh

Circuit   agreed      that    the    trial   court    erred       in   admitting    the

fingerprint     testimony        without      requiring      the       Government     to

supplement    its     disclosure.      Id.     at   370.    The    Seventh       Circuit

concluded, however, that the error was harmless, because even

“without the fingerprint testimony, there was plenty of strong

evidence for the jury to determine the defendants’ guilt, and the

Government’s        case     would   not     have    been     significantly         less

persuasive.” Id.

     Second, Bounds argued that at sentencing, the trial court

should have based his sentence on the jury’s drug weight verdict

of more than 100 grams, but less than 1000 grams of heroin. Id. at



                                       - 12 -
     Case: 1:17-cv-08785 Document #: 14 Filed: 03/02/21 Page 13 of 28 PageID #:97



371–72. After review of the special verdict form, the Seventh

Circuit concluded the “form cannot be properly read as a factual

finding.” Id. at 373. Instead, by selecting option 2 the “jury

merely found that the Government had failed to carry its burden to

prove beyond a reasonable doubt that more than 1,000 grams of

heroin were involved.” Id. Consequently, the Seventh Circuit held

that the trial court was permitted to consider and find a higher

drug quantity by a preponderance of evidence, which is the lower

burden of proof used at sentencing. Id.

       Third, Bounds argued that the trial court erred by “by failing

to    articulate     a   reliable    methodology”       for    its   drug   quantity

finding. Id. at 372. The Seventh Circuit disagreed, finding the

record clearly showed what evidence the trial court used in its

final drug weight calculation. Id. at 374. Indeed, the trial

court’s     final    calculation     was   based   on    the    testimony    of   co-

conspirators who explained the Dormin to heroin ratio used by

Bounds and the number of Dormin bottles recovered from the trash.

Id. at 374–75.

       The Seventh Circuit ultimately affirmed Bounds’ convictions.

Id. at 375. Bounds filed this petition for relief pursuant to 28

U.S.C. § 2255 on February 4, 2020. (Mot., Civ. Dkt. 8.)

                              II.    LEGAL STANDARD




                                       - 13 -
  Case: 1:17-cv-08785 Document #: 14 Filed: 03/02/21 Page 14 of 28 PageID #:98



       Under 28 U.S.C. § 2255, a prisoner in federal custody may

petition the court where he was sentenced to issue an order to

vacate, set aside, or correct his sentence. Section 2255 relief

“is    reserved   for    extraordinary     situations.”     Hays    v.   United

States, 397 F.3d 564, 566 (7th Cir. 2005) (citations omitted).

This is because “relief under § 2255 . . . asks the district court

essentially to reopen the criminal process to a person who already

has had an opportunity for full process.” Almonacid v. United

States, 476 F.3d 518, 521 (7th Cir. 2007). A petitioner must show

that   “the   district    court   sentenced     him   in   violation     of   the

Constitution or laws of the United States” to receive relief under

§ 2255. Hays, 397 F.3d at 566–67 (quoting Prewitt v. United States,

83 F.3d 812, 816 (7th Cir. 1996)).

                               III.   ANALYSIS

       Bounds argues he is entitled to be resentenced based on the

ineffective assistance of his attorney. A petitioner that argues

he or she is entitled to relief under § 2255 as a result of

ineffective assistance of counsel must satisfy the two-prong test

set forth in Strickland v. Washington, 466 U.S. 668 (1984). First,

the petitioner must show that “counsel’s representation fell below

an objective standard of reasonableness.” Id. at 688. To satisfy

the “highly deferential” first prong, a petitioner must overcome




                                    - 14 -
  Case: 1:17-cv-08785 Document #: 14 Filed: 03/02/21 Page 15 of 28 PageID #:99



a “strong presumption that counsel’s conduct falls within the wide

range of reasonable professional assistance.” Id. at 689.

       Second, the petitioner must show that counsel’s deficient

performance was so prejudicial to their defense that they were

deprived of their right to a fair trial. Id. at 687, 691–92. To

satisfy Strickland’s second prong, the petitioner must establish

“that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have

been    different.”    Id.    at        694.    When     reviewing         allegations    of

ineffective assistance of counsel, the Court “need not first

determine    whether      counsel’s          performance       was    deficient      before

examining the prejudice suffered by the defendant as a result of

the    alleged   deficiencies.          If     it   is   easier      to    dispose   of   an

ineffectiveness       claim    on       the     ground    of    lack       of   sufficient

prejudice, that course should be followed.” Id. at 670.

       Bounds    argues      his        representation         was        constitutionally

deficient with respect to four topics: (1) the drug weight used to

determine his sentence; (2) the fingerprint evidence introduced at

trial; (3) the ratio used when mixing heroin and Dormin; and (4)

the 851 Notice. The Court addresses each below.

                                   A.    Drug Weight

       Bounds first argues that his counsel did not adequately

contest the drug weight the trial court used to determine his



                                          - 15 -
  Case: 1:17-cv-08785 Document #: 14 Filed: 03/02/21 Page 16 of 28 PageID #:100



sentence, resulting in a longer period of incarceration. Bounds

contends that his attorney should have contested the trial court’s

conclusion that the conspiracy involved more than three but less

than ten kilograms of heroin, based on either double jeopardy or

the holding of Alleyne v. United States. Finally, he argues, had

counsel properly advised him that at sentencing the trial court

could make findings of fact beyond the jury’s drug weight verdict

he would have accepted a plea rather than go to trial. Each of

these arguments fails the Strickland test.

                            1.   Double Jeopardy

     The Double Jeopardy Clause of the Fifth Amendment protects

against a second prosecution for the same offense after a defendant

is convicted or acquitted. Currier v. Virginia, 138 S. Ct. 2144,

2150 (2018). According to Bounds, the jury based their verdict on

“at least 100 grams of mixture containing heroin but less than

1000 grams” means that he was acquitted for the greater weight of

“1000 grams or more of mixtures containing heroin.” (Mem. at 2–4,

Civ. Dkt. No. 8.) It follows, Bounds argues, that the sentencing

court violated the Double Jeopardy Clause by sentencing him based

on acquitted conduct, i.e., a higher drug weight. Bounds contends

that his attorney’s failure to raise a double jeopardy claim at

sentencing was constitutionally deficient. The Court disagrees.




                                    - 16 -
  Case: 1:17-cv-08785 Document #: 14 Filed: 03/02/21 Page 17 of 28 PageID #:101



     The    Seventh    Circuit   explicitly       rejected   the    notion   that

Bounds was acquitted of the higher drug weight when it denied his

direct appeal. Saunders, 826 F.3d at 373. Instead, the Seventh

Circuit found that the special verdict form only indicated which

drug weight the jury found was proven beyond a reasonable doubt.

Id. Absent acquitted conduct, there are no concerns about double

jeopardy.

     Second, even if he was acquitted of the higher drug weight,

Bounds’ double jeopardy argument is foreclosed by the Supreme

Court’s holding in United States v. Watts, 519 U.S. 148, 156

(1997). The Watts defendant was convicted of possessing cocaine

with an intent to distribute and acquitted of using a firearm in

relation to a drug offense. Id. at 149–50. At sentencing, the trial

court    “found   by   a   preponderance     of    the   evidence    that    [the

defendant] had possessed the guns in connection with the drug

offense” and applied the relevant sentencing enhancement. Id. at

150. The Supreme Court affirmed the judgment on the grounds that

“‘an acquittal in a criminal case does not preclude the Government

from relitigating an issue when it is presented in a subsequent

action governed by a lower standard of proof.’” Id. at 156 (quoting

Dowling v. United States, 493 U.S. 342, 349 (1990)).

        Bounds’ case presents a similar set of facts. Bounds’ jury

considered but did not find him guilty of a conspiracy involving



                                    - 17 -
  Case: 1:17-cv-08785 Document #: 14 Filed: 03/02/21 Page 18 of 28 PageID #:102



more than one kilogram of heroin. (PSR at 29.) At sentencing, the

trial court considered the trial evidence regarding drug weight,

this   time     at   the     lower     preponderance    of     evidence   standard.

(12/17/13 Tr. at 23–24.) Based on the trial court’s review of the

record, it concluded Bounds was responsible for 3.69 kilograms of

heroin. (Id.) The trial court then used this higher drug weight to

determine Bounds’ sentencing guidelines base level offense. (Id.

at 25.)

       Because Watts allows a sentencing court to consider even

acquitted conduct at a lower standard of proof, the trial court

did    not    violate      Bounds’      right     against    Double    Jeopardy     by

considering evidence of a drug weight great than one kilogram.

Watts,    519   U.S.    at      157.   Counsel’s     failure    to    raise   a   non-

meritorious double jeopardy argument is therefore not objectively

unreasonable, nor could it cause Bounds prejudice.

                           2.    Alleyne v. United States

       At the time of Bounds’ trial, the Supreme Court had already

held that “any fact that increases the penalty for a crime beyond

the prescribed statutory maximum must be submitted to a jury, and

proved beyond a reasonable doubt.” Apprendi v. New Jersey, 530

U.S. 466, 490 (2000). Less than a month after Bounds’ conviction,

the Supreme Court extended Apprendi and held that “any fact that

increases the mandatory minimum is an ‘element’ that must be



                                         - 18 -
  Case: 1:17-cv-08785 Document #: 14 Filed: 03/02/21 Page 19 of 28 PageID #:103



submitted to the jury.” Alleyne, 570 U.S. at 103. Taken together,

Apprendi and Alleyne require that the facts that establish the

statutory minimums and maximums must be found by the jury. The

sentencing court, however, retains the discretion to enter any

judgment within that range.

       Bounds argues that his counsel erred by failing to raise an

Alleyne challenge to the drug weight determination at sentencing.

This   argument    fails   for   two   reasons.    First,     Bounds’   counsel

properly    raised    Alleyne    where    the    holding    impacted    Bounds’

sentence—the applicable minimum and maximum sentences. (Sent’g

Mem. at 5.) Indeed, the court acknowledged the impact of Alleyne

pre-sentencing, ordering that Bounds’ jury verdict was subject to

a five-year mandatory minimum. (Post-Trial Order at 1.)

       Second, Alleyne says nothing of what information the court

may consider when calculating the sentencing guidelines. Here,

because    the    jury’s   special     verdict    convicted    Bounds     for     a

conspiracy involving at least 100 grams, but not more than 1000

grams, the court was constrained by a statutory minimum sentence

of 5 years and a statutory maximum sentence of 40 years. 21 U.S.C.

§ 841(b)(1)(b). And the court abided by Alleyne’s principles,

ultimately sentencing Bounds 18 years imprisonment. (J. at 1.)

While 18 years of imprisonment is greater than the applicable five-




                                     - 19 -
  Case: 1:17-cv-08785 Document #: 14 Filed: 03/02/21 Page 20 of 28 PageID #:104



year mandatory minimum, it is well below the statutory maximum of

40 years.

     Counsel’s failure to raise an inapposite Alleyne argument was

not objectively unreasonable, nor did it cause Bounds prejudice.

                             3.   Plea Agreement

     Finally, Bounds suggests that, had his counsel explained that

the court could conduct its own fact-finding related to drug

weight, he would not have declined a plea bargain. This argument

is without support in the record.

     As the Government sets forth in its brief, Bounds was offered

a single plea agreement. (See generally Draft Plea.) The offered

plea agreement was based on an admitted drug weight of one kilogram

or more of heroin. (Id. at 1.) Such a plea carried with it a ten-

year mandatory minimum and a maximum sentence of life in prison.

(Id. at 6.) The plea also makes clear that the Government intended

to prove that Bounds was responsible for at least 3 kilograms but

less than 10 kilograms of heroin. (Id. at 7.) Finally, the draft

plea calculates an anticipated guidelines range of 235 to 293

months imprisonment. (Id. at 10.)

     Strickland’s prejudice prong requires a showing that “there

is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.”

Strickland, 466 U.S. at 695. Bound does not meet this standard.



                                    - 20 -
  Case: 1:17-cv-08785 Document #: 14 Filed: 03/02/21 Page 21 of 28 PageID #:105



Bounds provides no evidence that the Government offered another

plea agreement based on lower drug weights. As a result, the only

plea available to Bounds would not have placed him in a better

situation than he was in post-sentencing. Thus, even if counsel

did not adequately inform Bounds that the sentencing judge could

make their own findings of fact on drug weight, there is no

evidence that entering into a plea agreement would have resulted

in anything more favorable than the below guidelines sentence

Bounds received. Consequently, Bounds fails Strickland’s prejudice

prong because he cannot show that but for the complained of

conduct, “the result of the proceeding would have been different.”

Strickland, 466 U.S. at 694.

     For    the    foregoing      reasons     Bounds’     first    ineffective

assistance of counsel claim must fail.

                            B.    Daubert Challenge

     Bounds next argues that counsel should have challenged the

methodology used by the government’s fingerprint expert. According

to Bounds, “[l]imiting Bounds’ exposure to . . . the 143 Dormin

bottles was a paramount issue to be defended and counsel simply

failed to do so[.]” (Mem. at 4–5.) This argument fails both prongs

of the Strickland analysis.

     First, the fingerprint expert did not go unchallenged. In the

pre-trial   motion,     Bounds’    counsel    challenged     the   fingerprint



                                     - 21 -
  Case: 1:17-cv-08785 Document #: 14 Filed: 03/02/21 Page 22 of 28 PageID #:106



expert on the grounds that the expert report failed to state the

reasons for his conclusion and was therefore insufficient under

Rule 703 and Rule 16(g). (Expert Mot. at 4–5.) The motion was

denied. (5/8/13 Tr. at 4.) After the trial, Bounds’ counsel renewed

the objection to the fingerprint expert. (New Trial Mot. at 6–11.)

This motion was also denied. (Post-Trial Order at 1.) Counsel also

challenged the expert testimony on direct appeal to the Seventh

Circuit. Saunders, 826 F.3d at 368–71. On appeal the Seventh

Circuit agreed that the trial court erred in admitting the expert

testimony, but ultimately found the error harmless. Id.

     Strickland, “builds in an element of deference to counsel’s

choices in conducting the litigation.” Holman v. Gilmore, 126 F.3d

876, 881 (7th Cir. 1997). Bounds fails to offer a single reason

why the Court should not defer to his counsel’s strategic decisions

on how to attack the Government’s fingerprint expert. This is

particularly true where the Seventh Circuit ruled in counsel’s

favor on this point. Indeed, as Bounds concedes, his counsel was

“acting within professional norms” when he did not also raise a

challenge to the methodology used by the Government’s fingerprint

expert.   (Mem.    at   4.)   Because     the   standard     for   ineffective

assistance is acting outside the professional norms, and we find

no evidence of such conduct here, this argument fails the first

Strickland prong. Strickland, 466 U.S. at 688.



                                    - 22 -
  Case: 1:17-cv-08785 Document #: 14 Filed: 03/02/21 Page 23 of 28 PageID #:107



     This argument also fails Strickland’s prejudice prong. At

trial, the jury heard testimony from three of Bounds’ conspirators

regarding his involvement in the heroin conspiracy. (See, e.g.,

5/14/13 Tr. at 123–24, 283; 5/15/13 Tr. at 433–34.) The co-

conspirators also identified the “Up Top” as the location used to

mix raw heroin for sale. (See, e.g., 5/14/13 Tr. at 97–98, 293;

5/15/13 Tr. at 436–38.) The forensic testing of trash from outside

the “Up Top” corroborated the co-conspirators’ testimony because

it “found trace amounts of heroin and diphenhydramine,” the active

ingredient in Dormin. (See, e.g., 5/15/13 Tr. at 503–04.) Finally,

the jury was shown surveillance photos depicting Bounds entering

and exiting the “Up Top” during the relevant time period. (See,

e.g., 5/14/13 Tr. at 146–148.) The fingerprint analysis was thus

just a small part of the Government’s case against Bounds.

     Given “the overwhelming evidence against him and from our

review of the record,” this Court concludes that Bounds has failed

to demonstrate the outcome of his trial may have been different if

counsel   successfully      challenged     the    Government’s     fingerprint

expert. United States v. Birk, 453 F.3d 893, 899 (7th Cir. 2006);

Cooper v. United States, 378 F.3d 638, 642 (7th Cir. 2004).

Consequently, Bounds has failed to establish that he was prejudiced

by counsel’s failure to challenge the methodology used by the




                                    - 23 -
  Case: 1:17-cv-08785 Document #: 14 Filed: 03/02/21 Page 24 of 28 PageID #:108



Government’s fingerprint expert. For these reasons Bounds’ second

ineffective assistance of counsel claim must fail.

                           C.    Expert Testimony.

     Bounds next argues that his counsel was deficient because he

failed to offer expert testimony to rebut the trial court’s drug

weight calculation at sentencing. At trial, the Government alleged

that Bounds and his co-conspirators mixed heroin and Dormin at a

ratio of 13 grams of Dormin with 5 grams of heroin. (See, e.g.,

5/14/13 Tr. at 98, 274; 5/15/13 Tr. at 430.) The trial court relied

on this mixture ratio to calculate the applicable drug weight at

sentencing.    (12/17/13     Tr.    at   17–25.)    Bounds   argues   that   the

Government’s evidence incorrectly presented as fact that there is

a standard or trademark mixture of Dormin and heroin. According to

Bounds, there is no such standard mixture, a fact that an expert

could have testified to. Because of counsel’s failure, Bounds

alleges, at sentencing the court relied on this unrebutted mixture

testimony, resulting in a lengthier sentence. (Id.) This argument

in unavailing.

     To   start,    Bounds      misstates   the    Government’s   theory.    The

Government’s so-called “trademark theory” did not argue that there

is a standard mixture of heroin and Dormin. Instead, the Government

presented evidence that the ratio of Dormin to heroin in the

narcotics Bounds sold was specific to him and his co-conspirators.



                                     - 24 -
  Case: 1:17-cv-08785 Document #: 14 Filed: 03/02/21 Page 25 of 28 PageID #:109



(See, e.g., 5/14/13 Tr. at 98, 104–05.) Indeed, the Government’s

mixture recipe was based on testimony from Bounds’ co-conspirators

about their practices, (See, e.g., id. at 98, 274; 5/15/13 Tr. at

430.)

      In order to show that counsel’s failure to obtain an expert

to rebut these fact witnesses constituted ineffective assistance,

the   defendant   first    must     demonstrate    “that    the   evidence    was

available   and   that    it    would   have   been   helpful     to   [Bounds’]

defense.” Ruhl v. Hardy, 743 F.3d 1083, 1096-97 (7th Cir. 2014).

Bounds has made no such showing. First, Bounds has failed to

articulate what type of expert could have been called. Bounds also

fails to explain how any expert could have helpfully undermined

the firsthand accounts of his three co-conspirators on their actual

mixing practices. Given the uncertainty of what, if any, value

Bounds’   proposed     witness      would   have   added,   Bounds     has   “not

demonstrated that his counsel’s decision not to call [an expert]

was unreasonable under prevailing professional norms.” Valenzuela

v. United States, 261 F.3d 694, 699–700 (7th Cir. 2001). For this

reason, Bounds’ third ineffective assistance of counsel claim must

fail.

                               D.   The 851 Notice




                                      - 25 -
     Case: 1:17-cv-08785 Document #: 14 Filed: 03/02/21 Page 26 of 28 PageID #:110



        Finally, Bounds argues that his attorney erred by failing to

challenge the convictions in his 851 Notice. This argument also

fails.

        Bounds’ mandatory minimum could be doubled if his conviction

occurred “after a prior conviction for a felony drug offense has

become final.” 21 U.S.C. § 841(b)(1)(B) (2012) (amended 2018).

Pre-trial, Bounds’ attorney filed a response to the 851 Notice,

arguing that the “noticed convictions are [not a] proper basis for

seeking an enhanced sentence under Section 851.” (851 Resp. at 2.)

Bounds now argues his counsel should have also challenged this

portion of the Controlled Substances Act as unconstitutionally

vague for failing to define “felony drug offense.”

        The statute, however, does provide a definition for “felony

drug offense.” A “felony drug offense” is any “offense that is

punishable by imprisonment for more than one year under any law of

the United States or of a state or foreign country that prohibits

or     restricts      conduct    relating   to     narcotic   drugs,    marihuana,

anabolic      steroids,     or   depressant       or   stimulant   substances.       21

U.S.C. § 802 (2012) (amended 2014). Given the statute’s clear

definition       of    “felony    drug     offense,”      counsel’s    failure       to

challenge the 851 enhancement as unconstitutionally vague did not

fall “below an objective standard of reasonableness.” Strickland,

466 U.S. at 688.



                                         - 26 -
     Case: 1:17-cv-08785 Document #: 14 Filed: 03/02/21 Page 27 of 28 PageID #:111



        Bounds also argues, citing nonrelevant case law, that his

prior convictions did not quality as a “felony drug offense.” (Mem.

at 6–7 (citing United States v. Bradley, 381 F.3d 641, 647 n.5

(7th Cir. 2004) and Carachuri-Rosendo v. Holder, 560 U.S. 563,

566–67 (2010)).) For example, Bradley interpreted the definition

of “drug trafficking crime” as used in 18 U.S.C. § 924(c). 381

F.3d     at   646.    And    the   Carachuri-Rosendoco      court    examined    the

definition of “aggravated felony” as used in the Immigration and

Nationality Act, 8 U.S.C. § 1101 et seq. 560 U.S. 563, at 566.

        Bounds’      prior    convictions    each    fit    within      the   proper

definition of “felony drug offense” as defined by Section 802 to

be a drug offense punishable by one year or more of imprisonment.

21    U.S.C.    §    802    (2012)   (amended    2014).    In   2005,   Bounds   was

convicted of possession of a controlled substance a Class 4 felony

punishable by a term of imprisonment “not less than 1 year and not

more than 3 years.” 720 ILCS 570/402(c) (2005); 730 ILCS 5/5-8-

1(a)(7) (2005). In 2006, Bounds was convicted for the manufacture

or delivery of a controlled substance, a Class X felony, punishable

by “not less than 6 years and not more than 30 years.” 720 ILCS

570/407(b)(1) (2006); 730 ILCS 5/5-8-1(a)(3) (2006). Also in 2006,

Bounds was convicted of the manufacture or delivery of a controlled

substance, a Class 2 felony, punishable by “not less than 3 years

and not more than 7 years” imprisonment. 720 ILCS 570/401(d)



                                        - 27 -
  Case: 1:17-cv-08785 Document #: 14 Filed: 03/02/21 Page 28 of 28 PageID #:112



(2006);   720    ILCS    570/407(b)(1)     (2006).     Because    these    prior

convictions fit within the plain definition for “prior drug felony”

under Section 802, counsel’s failure to challenge the convictions

was not unreasonable nor was Bounds prejudiced. Bounds’ fourth

ineffective assistance of counsel claim thus fails.

                    E.   Certificate of Appealability

     Finally, the Court must decide whether to grant Bounds a

certificate of appealability. A certificate of appealability is

warranted when a petitioner has “made a substantial showing of the

denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), or when

“jurists of reason would find it debatable whether the petition

states a valid claim.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

Because the Court finds that all of Bounds’ claims are meritless,

the Court declines to grant him a certificate of appealability.

                              IV.    CONCLUSION

     For the reasons stated herein, Bounds’ § 2255 petition is

denied, and the Court declines to grant him a certificate of

appealability.

IT IS SO ORDERED.




                                           Harry D. Leinenweber, Judge
                                           United States District Court

Dated: 3/2/2021


                                    - 28 -
